DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 4, 5, 7-12, 17-20, 23-25 and 27-54 are pending upon entry of amendment filed on 7/15/21.

Claims 1, 2, 4, 5, 7-12, 17 and 36-53 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 18-20, 23-25, 27-35 and 54 are under consideration in the instant application.

3.	Applicant’s submission of IDS filed on 7/15/21 and 8/2/21 has been considered.

4.	IN light of Applicant’s amendment to the claims filed on 7/15/21, the rejections under 35 U.S.C.102, 103 and double patenting rejections (in part, see sections 7-9, 10, 11, 13, 16, 17 and 19 of the office action mailed on 3/15/21) have been withdrawn.  

The currently amended claims are limited to adalimumab composition that is free of polyol.

5.	The following rejections remain.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,782,480 (of record) in view of U.S. Pub. 2011/0060290 (of record) for the reasons set forth in the office action mailed on 3/15/21.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘480 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The ‘290 publication teaches prefilled syringes with closed stopper having no or minimized headspace ([0084-0086], [0093-0095]).  The storage time includes at least 1 month between 15-45oC ([0087]) and the antibody formulation comprises amino acid, salt and buffer ([193-195]).
Further, the ‘290 publication teaches that the prefilled syringe with stopper showed no visible particles as well as subvisible particles ([221, 237, 261], Fig 4, claims 1-27).

Moreover, the ‘290 publication teaches how syringe is being filled ([209-213]) with zero headspace.



 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

Applicant’s response filed on 7/15/21 has been fully considered but they were not persuasive.

Applicant has asserted the claims of the issued patent are not identical to the claims of the instant application as the patented claims include polyol.

However, the issued patent in claim 1 recites that the composition is free of polyol.

8.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,731,009 (of record) in view of U.S. Pub. 2011/0060290 (of record) for the reasons set forth in the office action mailed on 3/15/21.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.



The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

Applicant’s response filed on 7/15/21 has been fully considered but they were not persuasive.

Applicant has asserted the claims of the issued patent are not identical to the claims of the instant application as the patented claims include polyol.

However, the issued patent in claim 1 recites that the composition is free of polyol.

9.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,731,008 (of record) in view of U.S. Pub. 2011/0060290 (of record) for the reasons set forth in the office action mailed on 3/15/21.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids. 

The claims of the ‘008 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 



 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

Applicant’s response filed on 7/15/21 has been fully considered but they were not persuasive.

Applicant has asserted the claims of the issued patent are not identical to the claims of the instant application as the patented claims include polyol.

However, the issued patent in claim 2 recites that the composition is free of polyol.

10.	       The following new grounds of rejections are necessitated by Applicant’s amendment filed on 7/15/21.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Pat. 9,782,479 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘479 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The ‘290 publication teaches prefilled syringes with closed stopper having no or minimized headspace ([0084-0086], [0093-0095]).  The storage time includes at least 1 month between 15-45oC ([0087]) and the antibody formulation comprises amino acid, salt and buffer ([193-195]).
Further, the ‘290 publication teaches that the prefilled syringe with stopper showed no visible particles as well as subvisible particles ([221, 237, 261], Fig 4, claims 1-27).

Moreover, the ‘290 publication teaches how syringe is being filled ([209-213]) with zero headspace.

In addition, given that the ‘290 publication teaches that there were “no subvisible particles” in 1ml sample ([258-261, Fig4]), it meets the limitations of claim 18 having “less than about 6000 subvisible particles less than or equal to 10um in size per 0.8ml and less than about 600subvisible particles less than or equal to 25um size per 0.8ml”.  The prior art 1ml sample is 

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

13.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-25 of U.S. Pat. 9,861,695 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘695 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘185 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

15.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-15 of U.S. Pat. 9,707,293 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘293 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

16.	No claims are allowable.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
September 9, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644